PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (AS)
5005 E. MCDOWELL ROAD
MAILDROP A700
PHOENIX AZ 85008

In re application of Chew et al. 			:
Serial No.:  16/678,039				:
Filed:  November 08, 2019				:	DECISION ON PETITION
Attorney Docket:  ONS03464(B)US			:	    UNDER 37 CFR 1.181
Title: LOW STRESS ASYMMETRIC DUAL 	:
SIDE MODULE	
						
This is a decision on the petition filed May 9, 2022, under 37 C.F.R. § 1.181, requesting withdrawal of the objection to the drawings as set forth in the final Office action mailed on February 7, 2022.

The petition is DISMISSED AS MOOT.

Petitioner asserts that the drawing objection made by Examiner under 37 CFR 1.83(a), as failing to show every features of claim 1 should be withdrawn.  The petitioner asserts that the elements of claim 1 are shown in figures 2, and disclosed in specification [0055].  

A review of the record indicates that the examiner mailed a Notice of Allowance and Fee(s) Due (Notice) on June 8, 2022.  The Notice did not indicate that corrected drawings were required, thus effectively withdrawing the objection to the drawing. Accordingly, the relief requested is now moot.   

Any inquiry regarding this decision should be directed to Ken Parker, Supervisory Patent Examiner, Technology Center 2800, Art Unit 2815, at (571) 273-2298.

/JOSEPH THOMAS/_______________________
Joseph Thomas 
Director, Technology Center 2800

JT:kt:kp/K